Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-19-00658-CV

                            BASIC ENERGY SERVICES, L.P.,
                                     Appellant

                                              v.

                  Enedina S. LOPEZ and The Estate of Rodolfo Lopez, Jr.,
                                      Appellees

                   From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 17-08-00245CVF
                          Honorable Lynn Ellison, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, the appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       SIGNED February 5, 2020.


                                               _________________________________
                                               Rebeca C. Martinez, Justice